        Case 4:20-cv-01558-ACA Document 21 Filed 01/13/21 Page 1 of 6                      FILED
                                                                                  2021 Jan-13 PM 01:57
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

GLENDA TUCKER,              ]
                            ]
    Plaintiff,              ]
                            ]
v.                          ]                       Case No.: 4:20-cv-01558-ACA
                            ]
TRANSAMERICA LIFE INSURANCE ]
COMPANY, et al.,            ]
                            ]
    Defendants.             ]

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Glenda Tucker filed this lawsuit in state court against Transamerica

Life Insurance Company (“TLIC”), claiming that TLIC breached the terms of a

long term care insurance policy it issued to Ms. Tucker. (Doc. 1-1 at 3–5). TLIC

removed the case to federal court, invoking its diversity of citizenship jurisdiction.

(Doc. 1). Ms. Tucker then filed an amended complaint, adding Jerry Wayne

Borden as a Defendant. (Doc. 7). Before the court is TLIC’s motion to deny

joinder of Mr. Borden as a Defendant. (Doc 15).

      Having considered the relevant factors in determining whether to permit

joinder, the court GRANTS TLIC’s motion.




                                          1
          Case 4:20-cv-01558-ACA Document 21 Filed 01/13/21 Page 2 of 6




I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         In January 2000, TLIC’s predecessor company issued a long term care

insurance policy to Ms. Tucker. (Doc. 1-1 at 3, ¶ 1). TLIC’s agent, Jerry Borden,

told Ms. Tucker that if Ms. Tucker’s health or physical condition ever required,

TLIC would pay for modifications to her home to allow her to manage her care.

(Id.).

         Nineteen years later, Ms. Tucker had a severe stroke that left her paralyzed

on the left side. (Id. at 3, ¶ 2). When she was discharged home, she was unable to

navigate her wheelchair into the bathroom. (Doc. 1-1 at 3, ¶ 2). In addition, Ms.

Tucker’s doctor ordered a number of accommodations to the bathroom, including a

roll in shower, a roll up sink, and handholds. (Id.). Ms. Tucker and her husband

entered a contract with a contractor to remodel the bathroom for just over

$22,000.00 and submitted a claim for reimbursement to TLIC. (Id. at 4, ¶ 2; Doc.

1-1 at 4, ¶ 4). TLIC denied Ms. Tucker’s claim. (Doc. 1-1 at 4, ¶ 5).

         Ms. Tucker filed suit against TLIC in state court, asserting state law claims

for breach of contract, bad faith, outrage, and fraud. (Doc. 1-1 at 3–5). Invoking

the court’s diversity of citizenship jurisdiction, TLIC removed the case to this

court. (Doc. 1). Twenty days later, Ms. Tucker filed an amended complaint.

(Doc. 7). In addition to the claims asserted in the original complaint, the amended

complaint added claims for deceptive trade practices, promissory fraud, and


                                           2
        Case 4:20-cv-01558-ACA Document 21 Filed 01/13/21 Page 3 of 6




general business practice of denying claims against TLIC. (Id. at ¶¶ 30–52). The

amended complaint also added Mr. Borden as a party Defendant. (Id. at ¶ 3). Like

Ms. Tucker, Mr. Borden is an Alabama citizen. (Doc. 1 at ¶ 7; Doc. 11 at ¶ 1).

II.   DISCUSSION

      Pursuant to 28 U.S.C. § 1447(e), “[i]f after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter jurisdiction, the

court may deny joinder, or permit joinder and remand the action to the State

court.” 28 U.S.C. § 1447(e). The court has “only two options: (1) deny joinder; or

(2) permit joinder and remand [the] case to state court.” Ingram v. CSX Transp.,

Inc., 146 F.3d 858, 862 (11th Cir. 1998). “[T]he decision to grant or deny a post-

removal motion to amend a complaint which would destroy the subject matter

jurisdiction of the federal court is discretionary.” Worley v. Pfizer, Inc., 535

F. Supp. 2d 1252, 1254 (M.D. Ala. 2008).

      To determine whether to allow joinder, the court examines several factors,

including: “(1) the extent to which the purpose of the amendment is to defeat

federal jurisdiction, (2) whether the plaintiff has been dilatory in asking for the

amendment, (3) whether the plaintiff will be significantly injured if the amendment

is not allowed, and (4) any other factors bearing on the equities.” Jones v. Rent-A-

Center East, Inc., 356 F. Supp. 2d 1273, 1275 (M.D. Ala. 2005) (citing Hensgens




                                          3
           Case 4:20-cv-01558-ACA Document 21 Filed 01/13/21 Page 4 of 6




v. Deere and Co., 833 F.2d 1179, 1182 (5th Cir. 1987), cert. denied, 493 U.S. 851

(1989)). 1

       TLIC argues that Ms. Tucker’s amended complaint is obviously intended to

defeat federal jurisdiction because Ms. Tucker was aware of Mr. Borden’s identity

and involvement in her alleged injury before she filed the original complaint (doc.

15 at 4–5) and because any claim against Mr. Borden is barred by the statute of

repose (doc. 15 at 4–7). Given the totality of the circumstances surrounding Ms.

Tucker’s decision to exclude Mr. Borden as a party to her initial complaint (see

doc. 18 at 1–2), the court is not convinced that joining Mr. Borden as a defendant

only after removal creates an inference that she was motivated by a desire to defeat

jurisdiction. But the decision to join Mr. Borden in the amended complaint by

asserting only claims barred by the statute of repose raises the strong inference that

Ms. Tucker’s decision to bring these claims was motivated by a desire to defeat

jurisdiction.

       The relative strength or weakness of a plaintiff’s claims against the non-

diverse defendant she attempts to join is a relevant factor “in the analysis of

whether a plaintiff’s purpose in adding a non-diverse defendant is to defeat subject

matter jurisdiction.” Smith v. White Consol. Indus., Inc., 229 F. Supp. 2d 1275,
       1
          Hensgens pre-dates enactment of § 1447(e), but the analysis remains relevant, and
district courts in the Eleventh Circuit continue to apply Hensgens under the current statutory
scheme. See e.g., Jones, 356 F. Supp. 2d at 1275 n.1; Delorenzo v. Wal-Mart Stores, Inc., 2017
WL 6525009, at *2 n.3 (N.D. Ala. Dec. 21, 2017) (collecting cases).


                                              4
        Case 4:20-cv-01558-ACA Document 21 Filed 01/13/21 Page 5 of 6




1280 (N.D. Ala. 2002). Here, TLIC contends that Ms. Tucker’s fraud claim

against Mr. Borden is not just weak; it is barred. According to TLIC, because Mr.

Borden’s alleged misrepresentations occurred more than twenty years before Ms.

Tucker filed her lawsuit, the claim is barred by Alabama’s twenty-year rule of

repose. (Doc. 15 at 5–7).

      Under Alabama law, “causes of action asserted . . . more than [twenty] years

after they could have been asserted have been considered to have been

extinguished by the rule of repose.” Ex parte Liberty Nat. Life Ins. Co., 825 So. 2d

758, 763 (Ala. 2002). The rule of repose is broader than the statute of limitations;

the passage of twenty years creates the conclusive presumption that the claim is

extinguished and operates as an “absolute bar” to that claim. Id. at 764–765

(citations omitted). And, the twenty-year period “begins to run against claims the

first time those claims could have been asserted, regardless of the claimant’s notice

of a claim.” Id. at 764 (emphasis added). Thus, it appears that all claims Ms.

Tucker had against Mr. Borden are extinguished as a matter of law and creates a

strong inference that Ms. Tucker’s only purpose in amending the complaint to add

Mr. Borden was to destroy this court’s subject matter jurisdiction.

      Moreover, the court notes that equities weigh in favor of amendment. “In

balancing the equities, the parties do not start out on an equal footing” because

diverse defendants have a statutory right to choose between a state or federal


                                          5
         Case 4:20-cv-01558-ACA Document 21 Filed 01/13/21 Page 6 of 6




forum. Bevels v. American States Ins. Co., 100 F. Supp. 2d 1309, 1313 (M.D. Ala.

2000).   TLIC contends that its interest in keeping this case in federal court

outweighs Ms. Tucker’s interest in adding Mr. Borden as a Defendant. (Doc. 12 at

4). And here, because Ms. Tucker’s claims against Mr. Borden appear to be barred

by the statute of repose, there is no “danger of parallel federal/state proceedings

with the inherent dangers of inconsistent results and the waste of judicial

resources” to weigh against TLIC’s right to select this forum to defend the claims

asserted against it. Hensgens, 833 F.2d at 1182. Therefore, the equities weigh in

granting TLIC’s motion.

III.   CONCLUSION

       For the reasons stated above, the court GRANTS TLIC’s motion to deny

joinder. (Doc. 8).

       DONE and ORDERED this January 13, 2021.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                         6
